Filed 1/27/21 P. v. Ruiz CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B306564
                                                                          (Super. Ct. No. ZM049908)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

RICHARD RUIZ,

     Defendant and Appellant.


      Richard Ruiz appeals an order determining that he is a
developmentally disabled person who is dangerous to himself or
others, and committing him for one year to the State Department
of Developmental Services (Department) pursuant to Welfare and
Institutions Code section 6500.1 We affirm.
           FACTUAL AND PROCEDURAL HISTORY
      In July 2017, Ruiz was prosecuted in two criminal
proceedings in Los Angeles County. The first prosecution


        All statutory references are to the Welfare and
         1

Institutions Code unless stated otherwise.
concerned his making repeated criminal threats to shoot an
employee of the California State Council of Developmental
Disabilities. Ruiz informed the employee that he had access to a
shotgun and would shoot him in the head. (Pen. Code, § 422.)
The second prosecution concerned Ruiz resisting a police officer
by activating a taser to challenge the officer. (Id., § 69.)
      In addition, in June 2017, an employee of the Eastern Los
Angeles Regional Center obtained a temporary restraining order
against Ruiz after he followed her to her vehicle, shouted
profanities at her, circled her vehicle, and attempted to block her
from leaving the parking lot.
      Prior to the commencement of trial, the trial court found
Ruiz incompetent to stand trial and ordered him committed to
the Department. Psychological evaluations performed opined
that Ruiz suffers from moderate intellectual disability, bipolar
disorder, autism, and schizophrenia. Ruiz was placed at the
Porterville Developmental Center for restoration of competency.
      On March 12, 2019, prior to the end of Ruiz’s maximum
commitment for restoration of competency, the Los Angeles
County prosecutor filed a petition for commitment pursuant to
section 6500 (“Persons with Intellectual Disabilities”). Following
an uncontested hearing, the trial court found that Ruiz was a
developmentally disabled person who is dangerous to himself or
others, and that there was no suitable alternative to judicial
commitment to the Department. The court then committed Ruiz
to the Porterville Developmental Center for one year.
      In February 2020, the Department moved Ruiz into a
community setting, i.e., an independent living apartment in San
Gabriel. There Ruiz received continuous monitoring and
supervision through a regional center vendor.




                                 2
       On April 30, 2020, the prosecutor filed a petition to
continue Ruiz’s commitment for an additional one year. On June
23, 2020, the trial court held a contested commitment hearing.
       Mayo Kennedy, a licensed psychologist with the Porterville
Developmental Center, testified through video-conferencing. She
had interviewed Ruiz, reviewed his admission packet, and his
independent program, and spoke with staff employees. Kennedy
had interviewed Ruiz previously regarding his competency to
stand trial.
       Kennedy opined that Ruiz had a developmental disability
and a mild intellectual disability. She stated that he was unable
to remain focused during the interview and was “fixated”
regarding the regional center. Ruiz was aware of the restraining
order against him and knew “the exact date” that the order would
expire. He appeared angry and emotional regarding the regional
center and admitted that he would contact them if necessary.
Ruiz also displayed a low tolerance for frustration.
       Kennedy testified that Ruiz behaved well at the Porterville
Center, other than in January 2019, when he called a different
regional center. She opined that he was presently dangerous due
to his developmental and mild intellectual disabilities. Her
opinion rested upon Ruiz’s preoccupation with and frustration
toward the regional center.
       Hugo Salazar, a caregiver employed by a business
providing services to assist disabled individuals living
independently, testified that he works with Ruiz to help him
prepare food and make plans about his future. He stated that
Ruiz becomes easily agitated and sometimes leaves his
apartment in anger. Salazar described an incident where he
located Ruiz approximately a mile from the apartment and had to




                                3
persuade him to return. Salazar also stated that Ruiz informed
him that he plans to live in an alley in Whittier as a survivalist
and to collect recyclables. Ruiz frequently requested a cellular
telephone so that he could call the counseling center. Although
Ruiz demonstrated progress, Salazar opined that Ruiz was not
ready to be released from his commitment because he would live
in the streets.
       Following a contested hearing and argument by the parties,
the trial court determined that Ruiz met the requirements of
section 6500 beyond a reasonable doubt and committed him to
the Department for an additional one year. In explaining its
ruling, the court stated that Ruiz has a low tolerance for
frustration and requires professional assistance during times of
high anxiety to preclude possible violent behavior and a forceful
police response.
       Ruiz appeals and contends that insufficient evidence
supports the determination that at the time of the commitment
hearing, he posed a severe danger to himself or others as a result
of his developmental disability. He also asserts that the trial
court prejudged the issue of dangerousness.
                           DISCUSSION
                                  I.
       Ruiz argues that he has been denied due process of law
pursuant to the federal and state Constitutions by a commitment
determination that does not rest upon sufficient evidence of
current dangerousness due to his developmental disability.
       Section 6500, subdivision (b)(1) authorizes the trial court
to involuntarily commit a developmentally disabled person if “the
person is found to be a danger to self or others.” To sustain a
true finding on a section 6500 petition, there must be proof




                                4
beyond a reasonable doubt that the subject of the petition is
developmentally disabled, dangerous to himself or others, and
has serious difficulty controlling his dangerous behavior due to
his disabilities. (People v. Cuevas (2013) 213 Cal.App.4th 94,
108.) The “danger” referenced in section 6500 must involve
conduct that represents the likelihood of serious physical injury.
(People v. Hartshorn (2012) 202 Cal.App.4th 1145, 1153-1154.)
Nevertheless, section 6500 does not require proof of a recent overt
act while in the care and treatment of a developmental center to
sustain a finding of dangerousness. (Id., subd. (b)(3).)
       In our review of the commitment order, we review the
entire record and draw all reasonable inferences therefrom most
favorably to the order to determine whether there is reasonable
and credible evidence to support the findings of the trier of fact.
(People v. Cuevas, supra, 213 Cal.App.4th 94, 106-107.)
       Sufficient evidence and all reasonable inferences therefrom
support the trial court’s findings that Ruiz is currently dangerous
to himself or others as a result of his developmental disability.
Kennedy testified that Ruiz was angry, frustrated, and fixated
upon the regional center; he also knew exactly when the
restraining order against him would expire. She opined that
Ruiz was presently dangerous as a result of his low frustration
tolerance and inability to use coping skills without extensive
supportive services. Salazar testified that Ruiz would become
upset, angry, and run away, causing Salazar to search for him as
far as one mile away. He opined that Ruiz has potential for
independent living but was not yet ready to live without
assistance. Salazar pointed out that Ruiz declared his intention
to live in an alley in Whittier as a survivalist. Ruiz also
continued to blindly challenge authority, screaming at his




                                5
physician and becoming agitated at a caregiver who was taking
him to the bank. (In July 2017, Ruiz activated a taser to
challenge a police officer.) The court’s order is supported by
sufficient evidence.
                                  II.
       Ruiz asserts that the trial court prejudged whether he was
dangerous to himself or others as a result of his developmental
disability. He points to the court’s mistaken reliance upon the
April 2017 criminal threats incident (threatening to shoot an
employee in the head) as a recent occurrence, until corrected by
counsel. Ruiz contends that the prejudgment denied him due
process of law and a fair trial.
       After defense counsel corrected the trial court’s mistaken
reliance on the criminal threats incident as a recent occurrence,
the trial judge stated that there nevertheless remained “a lot of
evidence.” The judge then noted Ruiz’s quickness to anger, high
anxiety, and low tolerance for frustration as warranting his
continued need for professional care and support. The court
received the testimony of two witnesses, heard oral argument,
engaged with counsel, and then explained its ruling. There is no
evidence or reasonable inference of prejudging.
                           DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED.



                                    GILBERT, P. J.
We concur:

             PERREN, J.             TANGEMAN, J.




                                6
                   Robert S. Harrison, Judge

             Superior Court County of Los Angeles

                ______________________________



      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Assistant Attorney
General, Arlene A. Sevidal and Susan Elizabeth Miller, Deputy
Attorneys General, for Plaintiff and Respondent.




                               7